DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-14, 17-46 & 52-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 10, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 15 & 47-51 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boling (US 2009/0299444).
The applied reference has a common Nevro Corporation with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Boling discloses;

1.     A patient therapy device, comprising: a patient-implantable lead (e.g., element 110) having a proximal portion, an intermediate portion and a distal portion (e.g., elements 111a-c), the immediate portion having a sidewall (e.g., via the disclosed axially-extending apertures 116ab), the sidewall having an opening, the lead further having at least one electrical contact disposed at least one of the distal portion or the proximal portion (e.g., via the disclosed delivery electrodes 112), and a lumen (e.g., element 121) inside of the lead, wherein the lumen extends from at least one of a distal end or a proximal end of the lead at least to the opening; and a stylet having a shaft with a proximal region and a distal region, wherein the distal region of the stylet (e.g., via the disclosed delivery device 130) is sized and shaped to be removably inserted into the lumen through the opening {e.g., [0021]-[0027], [0031], [0038] & (Figs 2A & 3)}.

15.     The patient therapy device of claim 1, wherein the lumen extends longitudinally along a longitudinal axis of the lead between the opening and the at least one of the distal end or the proximal end, and is positioned centrally in the lead, when viewed in a cross-section normal to the longitudinal axis of the lead {e.g., [0021]-[0027], [0031] & (Figs 2A & 3)}.

47.    A method for treating a patient, comprising:  withdrawing a stylet from a lead through an opening within a sidewall of the lead arranged at an intermediate portion of the lead {e.g., [0031]-[0032], [0038] & (Fig 7)}.

48.    The method of claim 47, wherein withdrawing the stylet includes moving the stylet proximally away from a distal end of the lead through a lead lumen while the lead remains at a modulation site {e.g., [0031]-[0032], [0038] & (Fig 7)}.

49.    The method of claim 47, wherein withdrawing the stylet includes moving the stylet distally away from a proximal end of the lead through a lead lumen after inserting the proximal end and the stylet into a pulse generator to electrically connect the lead to the pulse generator (e.g., element 101) {e.g., [0023]-[0025], [0038] & (Fig 7)}.

50.    The method of claim 47, further comprising: inserting the stylet into the opening, wherein the intermediate portion is located between a distal end and a proximal end of the lead; positioning the lead in a catheter, the lead carrying an electrode; and deploying the lead from the catheter {e.g., [0031]-[0032], [0038] & (Fig 7)}.

51.    The method of claim 47, further comprising; inserting the stylet into the opening, wherein the intermediate portion is located between a proximal end and a distal end of the lead; and inserting the stylet and the proximal end of the lead into a pulse generator (e.g., element 101) {e.g., [0023]-[0025], [0031]-[0032], [0038] & (Fig 7)}.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed November 22, 2021 have been fully considered but they are not persuasive. The applicant argues the following points in which the examiner provides a reason(s) as to why the arguments are not persuasive:
Regarding claims 1 and 47, the applicant argues that the primary reference, Boiling et al., fails to disclose an opening disposed within a sidewall of the lead.
Based on the broadest interpretation of the claims the examiner disagrees and further points out that Boiling et al. discloses a medical lead system comprising a lead body (e.g., element 110) having a first portion (e.g., element 111a), i.e. the claimed intermediate portion, further comprising first a first and second apertures (e.g., elements 116ab).  A disclosed delivery device (e.g., element 130), i.e. as further defined by Boiling et al. to be a stylet, passes through said apertures and is then removed by withdrawing said delivery device in order to properly place said lead, therefore providing the claimed opening disposed within a sidewall of the lead {e.g., [0031]-[0032] & (Fig 3)}.
Regarding claims 49 and 51 the applicant argues that Boling et al. does not disclose using the stylet.
Based on the broadest interpretation of the claims the examiner disagrees and further points out that Boling et al. discloses A disclosed delivery device (e.g., element 130), i.e. as further defined by Boiling et al. to be a stylet, passes through said apertures and is then removed by withdrawing said delivery device in order to properly place said lead, therefore providing the claimed opening disposed within a sidewall of the lead {e.g., [0031]-[0032] & (Fig 3)}, therefore explicitly providing the claimed used of a stylet.
Applicant’s arguments, filed November 22, 2021, with respect to claim 16 have been fully considered and are persuasive and therefore has been withdrawn.   The claim is now objected but considered allowable subject matter.
Applicant’s arguments, filed November 22, 2021, with respect to the 112, second paragraph clam rejections have been fully considered and are persuasive and therefore has been withdrawn.   



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Mon-Thu 7:30am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792